Per Curiam.
A car belonging to the Castles Ice Cream Company was being driven by the defendant Grundman in a northerly direction on St. George avenue, in the city of Rahway. Behind this car, and proceeding in the same direction, was a Ford sedan, in which the plaintiffs were proceeding. Traveling in the opposite direction was another car belonging to the defendant Newman. As frequently happens in such situations, these cars came together, and as a result of the collision each of the plaintiffs were injured. The jury awarded the plaintiffs Ethel Dunbaden, $650; Alva Dunbaden, her husband, $500, and Clara Paquin, $2,500.
The rules to show cause, for some reason not apparent, reserved all exceptions, and the only contention made before us is that the verdict in the Clara Paquin case was excessive. She had a bad cut on her right eye, which had to be sewed *64up, and which has left a scar, more or less disfiguring. One of her hands was cut and had to be bandaged for some weeks. She was bruised on her left side and suffered pain therefrom for about two months. Her nose was cut and she was confined to her bed for about ten- days. She had to remain away from work for two weeks, .and the next five weeks she went to the office with her face and hand bandaged. Considering the fact that she was an attractive young woman, and that the scar over her eye will result in a permanent disfigurement, it cannot be said that the verdict is unreasonable. Lloyd v. Breslin, 3 N. J. Mis. R. 507.
The amounts of the other verdicts are not criticised, and we think, therefore, the rules should be discharged.